439 S.W.2d 475 (1969)
NATURAL GAS PIPELINE COMPANY OF AMERICA, Appellant,
v.
Edna Carroll WHITE, Appellee.
No. 7002.
Court of Civil Appeals of Texas, Beaumont.
March 28, 1969.
Renfrow, Zeleskey, Cornelius, Rogers & Berry, Lufkin, for appellant.
Martin Dies, Jr., Lufkin, for appellee.
PARKER, Chief Justice.
This is a condemnation case. Upon a jury verdict, judgment was rendered for Edna Carroll White, condemnee, against condemnor, Natural Gas Pipeline Company of America. The pipeline company has appealed.
The Honorable O. L. Hubbard, as County Judge of Angelina County, tried the case. His wife is a first cousin of Edna Carroll White. Under Article 15, Vernon's Ann.Civ.St. and Article 5, Section 11, Constitution of the State of Texas, Vernon's Ann.St., the trial judge was disqualified to try the case and erred in denying Appellant's Motion for Mistrial as contended in appellant's First Point of Error. Such judgment is void. The disqualification of the judge cannot be waived. Fry v. Tucker, 146 Tex. 18, 202 S.W.2d 218 (1947).
Judgment reversed and remanded. Costs adjudged against appellee.